           Case 1:20-cv-03791-JEB Document 5 Filed 12/22/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

Wisconsin Voters Alliance, et al.,                                         Case No. ________

                             Plaintiffs,
v.
                                                              DECLARATION OF
Vice President Michael Richard Pence, et al.,                 ERICK G. KAARDAL

                           Defendants.


      I, Erick G. Kaardal, being duly sworn, declares as follows:

      1.      I have personal knowledge of the following.

      2.      I am an attorney for the Plaintiffs.

      3.      Attached is a memory stick containing the following documents:

                         Name of Document                                        Appx Page
Carlson Documents
                      Timeline of Electoral Policy Activities, Issues, and              1
                      Litigation Pennsylvania, Michigan, Wisconsin, Georgia,
                      Arizona, and Nevada August 2003 to November 2020
                      HAVA and State Plan Briefing Paper                               21
                      Voter Suppression through Executive and Administrative           31
                      Actions
Expert Declarations (I)
                      Declaration of A.J. Jaquori                                      39
                      Declaration of Anthony J. Couchenor                              42
                      Declaration of Gregory Moulthrop                                 48
                      Expert Report of Dennis Nathan Cain (I)                          52
                      Expert Report of Dennis Nathan Cain (II)                         60
                      Expert Report of Harry Haury                                     69
                      Declaration of Jovan Hutton Pulitizer                            90
                      Declaration of Dr. Navid Keshavarz-Nia                          119
Postal Worker Declarations
                      Declaration Of Gregory Stenstrom In Support Of                  129
                      Plaintiffs’ Motion For Temporary Restraining Order And
                      Preliminary Injunction
                      Affidavit of Jesse Richard Morgan                               152
                      Affidavit of Ethan J. Pease                                     180
                      Declaration of Ingmar Njus                                      183
                      Declaration of Leslie J. Brabandt                               187
           Case 1:20-cv-03791-JEB Document 5 Filed 12/22/20 Page 2 of 6




                      Declaration of Roland Smith                                 190
WISCONSIN
Exhibits 1-19
   1.                 Wisconsin Voter Registration Application                    201
   2.                 Wisconsin Application for Absentee Ballot                   203
   3.                 Official Absentee Ballot Application/Certification          205
   4.                 Envelope – Absentee Ballot                                  206
   5.                 Zuckerberg announcement                                     207
   6.                 WEC DA Fraud Referral Report                                215
   7.                 Madison Report                                              221
   8.                 Green Bay                                                   224
   9.                 HAVA Wisconsin State Plan                                   232
   10.                Madison City Council Resolution 041620                      244
   11.                CTCL Grant Transmittal to Racine Mayor                      247
   12.                CTCL Grants                                                 249
   13.                Approved Wisconsin Safe Voting Plan 2020                    270
   14.                Declaration of John McLaughlin                              291
        (a)           Affidavit of Kris Teske                                     303
        (b)           Affidavit of Diana Ellenbecker                              305
        (c)           Declaration of Carol Stancato                               308
        (d)           Declaration of John Morrissey                               312
        (e)           Declaration of Maribeth Witzel-Behl                         338
        (f)           Declaration of S. Claire Woodall-Vogg                       340
        (g)           Declaration of Kathleen Fischer                             342
        (h)           Declaration of Tara Coolidge                                345
   15.                Jefferson v Dane County Order                               347
   16.                Indefinitely Confined Cleanup Clerk Memo                    350
   17. (a)            Affidavit of Carol Poehnlein, Foster Town Clerk, Clark      353
                      County WI
         (b)          Affidavit of Mary Ann Salmon, Clerk, Village of             356
                      Forestville, Door County WI
         (c)          Affidavit of DaleAnn Bohac, Adams Town Clerk, Jackson       359
                      County WI
         (d)          Affidavit of Judy K. Potter, Bear Bluff Town Clerk,         362
                      Jackson County WI
         (e)          Affidavit of Linda Sinkula, Carlton Town Clerk, Kewaunee    365
                      County WI
         (f)          Affidavit of Claudia J. Clark, Clerk of Town of Langlade,   368
                      Langlade County WI
         (g)          Affidavit of Kara Skarlupka, Washington Town Clerk,         371
                      Shawano County WI
         (h)          Affidavit of Judith A. Suhs, Dayton Town, Waupaca           373
                      County WI
         (i)          Affidavit of Holly Stevens, Town of Clayton Clerk,          375
                      Winnebago County WI
   18.                2016 Memo on Witness Address                                378

                                             2
         Case 1:20-cv-03791-JEB Document 5 Filed 12/22/20 Page 3 of 6




   19.                  WEC Spoiling Ballot Memo                              380
                        Supplement to Emergency Petition                      384
PENNSYLVANIA
 List and               PA Averments for D.C. Complaint                       397
 Exhibits A-E
        (a)             Department of State SURE Audit Report                 413
        (b)             Affidavit of Jessie Richard Morgan                    605
        (c)             Declaration of Ingmar Njus                            633
        (d)             Declaration of Gregory Stenstrom                      637
        (e)             Report of Francis X. Ryan                             660
            1)          House Resolution 1094 of 2020                         667
            2)          House Resolution 1032 of 2020                         672
            3)          COSO Executive Summary 2013                           678
            4)          House Resolution 1094 of 2020                         698
            5)          House Bill 2626 of 2020                               703
            6)          SOX Reloaded                                          774
            7)          AU 314 Understanding the Entity and Risk Assessment   783
            8)          House Bill 1053 of 2019                               826
MICHIGAN
Petitioners’ Appendix   Petitioners’ Appendix Index                           835
                        Zachary C. Larsen                                     836
                        Jessy Jacobs                                          846
                        Senator Ruth Johnson                                  849
                        William C. Hartmann                                   851
                        Monica Palmer                                         857
                        Angelic Johnson                                       860
                        Cynthia Cassell                                       862
                        Rhonda Weber                                          877
                        Christine Muise                                       880
                        G. Kline Preston IV                                   886
                        Andrew Sitto                                          890
                        Kristina Karamo                                       894
                        Articia Bomer                                         897
                        Dr. Phillip O’Halloran                                901
                        Cynthia O’Halloran                                    911
                        Janice Hermann                                        915
                        Jason Humes                                           918
                        Patricia Blackmer                                     923
                        Bob Cushman                                           928
                        Jennifer Seidl                                        931
                        Cassandra Brown                                       939
                        Daniel Gustafson                                      945
                        Eugene Dixon                                          947
                        Anna England                                          949
                        Adam de Angeli                                        951
                        John McGrath                                          968

                                               3
     Case 1:20-cv-03791-JEB Document 5 Filed 12/22/20 Page 4 of 6




                William Carzon                                             973
                Kayla Toma                                                 977
                Lynn Mills                                                 984
                Matthew Mikolajczak                                        985
                Mellissa Carone                                            992
                Braden Giacobazzi                                          995
                Rena M. Lindevaldesen                                     1001
                Kristy Klamer                                             1006
                Laurie Ann Knott                                          1010
                Lucille Ann Huizinga                                      1016
                Marilyn Jean Nowak                                        1021
                Marlene Kay Hager                                         1024
                Sandra Sue Workman                                        1028
                Ian A. Northon—Letter to Board of Canvassers              1033
                Doug A. Ringler, CPA, CIA—Michigan Auditor General’s      1039
                Performance Audit Report to State Bureau of Elections
                Expert James R. Carlson—Stillwater Solutions              1079
                Expert Matthew Braynard                                   1112
                Expert Qianying “Jennie” Zhang                            1123
                Expert John McLaughlin Jonathan                           1135
                Declaration and Verification of Jonathan Brater—Head of   1147
                Elections
                State’s Data Sharing Agreement with Rock the Vote         1152
GEORGIA
    A.          Fulton County Commissioner’s Meeting Minutes, 9-2-2020    1168
    B.          Fulton County Commissioners Resolution 9-2-2020           1189
    C.          Declaration of Richard Barron                             1201
    D.          CTCL Article “20 Ways Election Official Increased         1211
                Accessibility During the November Election”
    E.          Settlement Agreement 3-6-2020                             1222
    F.          CTCL Letter to Fulton County 9-2-2020                     1230
    G.          Affidavits of Georgia Electors
                 Angela Gayle Fitzgerald                                 1235
                 Casey Robinson Jr.                                      1239
                 Darrell E. Moore                                        1240
                 David Clifton Hightower Jr.                             1245
                 Dylan Luke Davis                                        1247
                 Elizabeth Madrigal Walker                               1250
                 Angela Gayle Fitzgerald                                 1254
                 Jordan Truesdale                                        1257
                 Judith Hull                                             1260
                 Kelley Kaylor Galloway                                  1263
                 Kelsey Amanda Sasser                                    1265
                 Kristen Watt                                            1268


                                      4
         Case 1:20-cv-03791-JEB Document 5 Filed 12/22/20 Page 5 of 6




                       Larry Dean Rivers                                   1271
                       Laura Singley                                       1273
                       Maietta Mahlum                                      1275
                       Michael Gonzalez                                    1277
                       Michael J. Strutton                                 1278
                       Mitchell Watkins                                    1281
                       Michael LaCagnina                                   1285
                       John Moelter                                        1287
                       Natalie Catherine Starling                          1289
                       Pamela Cochran Winterburn                           1295
                       Priscilla Jackson                                   1297
                       Sarah Caroline Blount Taylor                        1299
                       Spencer Kurtti                                      1300
                       Theresa Grendi                                      1303
                       Thomas Schrey                                       1304
                       Walter L. Baldwin Jr.                               1306
                       William C. Rutland                                  1310
Additional Declarations
                      Affidavit of Andrew John Miller                       1313
                      Declaration of Charles J. Cicchetti, Ph.D.            1315
Additional Declarations
         PA           Expert Report of Steven J. Miller, Ph.D.              1325
         PA           Expert Report of Matthew Braynard                     1331
         GA           Expert Report of Qianying (Jennie) Zhang              1341
         GA           Expert Report of Matthew Braynard                     1350
         WI           Expert Report of Qianying (Jennie) Zhang              1375
         WI           Expert Report of Matthew Braynard                     1384
ARIZONA
                      Expert Report of Qianying (Jennie) Zhang              1396
                      Declaration of David W. Spilsbury                     1406
                      Expert Report of Dennis Nathan Cain                   1411
                      Expert Report of Matthew Braynard                     1419
Expert Declarations (II)
                      Expert Report of Dennis Nathan Cain                   1433
                      Expert Report of Russell J. Ramsland Jr.              1446
Miscellaneous
                      Elections Committee Letter                            1469
                      Michigan Trump Electors Certificate                   1471
                       Wisconsin Legislator email response re: CTCL funds   1473
                       to Wisconsin, Cities
                       Wisconsin Trump Electors Certificate                 1475
                       The Chairman’s Report Of The Election Law Study      1477
                       Subcommittee Of The Standing Senate Judiciary


                                              5
           Case 1:20-cv-03791-JEB Document 5 Filed 12/22/20 Page 6 of 6




                          Committee, Summary of Testimony from December 3,
                          2020 Hearing, Honorable William T. Ligon
                          Racine Winnebago Purchase                                         1492
                          CTCL Grant Transmittal to Philadelphia Director of                1493
                          Finance
                          LA Attorney General’s Petition for Permanent Injunction           1504
                          and Declaratory Judgment on Behalf of the State of
                          Louisiana


        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: December 22, 2020                               /s/Erick G. Kaardal
                                                      Erick G. Kaardal
Hennepin County
State of Minnesota




                                                  6
